Attorney’s Docket Number: TSMP20130854US02
Filing Date: 9/30/2019
Claimed Priority Dates: 7/26/2018 (US 16/046,211)
     10/2/2013 (US 14/044,504)
Applicant(s): Chen et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the amendment filed 11/1/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection in paper no. 7 mailed on 9/3/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed as an information disclosure statement (IDS) on 11/29/2021 has been entered.
Amendment Status
The amendment filed on 11/1/2021, responding to the Office action in paper no. 7, mailed on 9/3/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,6-8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (US 8588888).

Regarding claim 1, Shen (see, e.g., fig. 5) shows all aspects of the instant invention including a method of manufacturing a semiconductor device 500’/600, the method comprising:
Applying an underfill material 370/380 to a substrate 310/320/330
Patterning the underfill to expose the substrate and form first and second openings through the underfill (see, e.g., fig. 3E)
After the patterning step, bonding a first die 400’ to the substrate through the first opening
After the patterning step, bonding a first package 600 to the substrate through the second opening
Forming a first external connector 360 physically contacting the substrate and the package 600
wherein (see, e.g., fig. 3E):

The first opening has a first width
The second opening has a second width
The first width is different from the second width
Regarding claim 6, Shen (see, e.g., fig. 5) shows the step of forming second external connectors  to the substrate, wherein the second connectors are located on an opposite side of the substrate from the semiconductor die 400’.
Regarding claim 7, Shen (see, e.g., fig. 5) shows all aspects of the instant invention including a method of manufacturing a semiconductor device 500,/600, the method comprising:
Removing a first portion of an underfill material 370/380 to expose a first portion of a substrate 310/320/330 (see, e.g., fig. 3E)
Removing a second portion of an underfill material to expose a second portion of the substrate (see, e.g., fig. 3E)
After the step of removing the first portion, placing a first external connector 410 into physical contact with the first portion of the substrate, the first connector having a first width
After the step of removing the second portion, placing a second external connector 360 into physical contact with the second portion of the substrate, the second connector having a second width larger than the first width
Regarding claim 8, Shen (see, e.g., fig. 5) shows that the second connector 360 is a solder ball connected to a first package 600.
Regarding claim 12, Shen (see, e.g., fig. 3E) shows that the steps of removing the first and second portions of the underfill are performed simultaneously.
Regarding claim 13, Shen (see, e.g., figs. 3C and 3E) shows that the steps of removing the first and second portions of the underfill are performed sequentially.
Regarding claim 14, Shen (see, e.g., fig. 5) shows all aspects of the instant invention including a method of manufacturing a semiconductor device, the method comprising:
Laminating an underfill material 370/380 onto a substrate, the underfill having a planar surface facing away from the substrate 310/320/330
Removing a first portion of the underfill to expose a first portion of the substrate (see, e.g., fig. 3E)
After removing the first portion, bonding a first semiconductor die 400’ to the substrate with a first external connector 410, the first connector having a first width
After laminating the underfill, bonding a first package 600 to the substrate with a second external connector 360, the second connector having a second width larger than the first width
wherein the second connector 360 physically contacts a top surface of the substrate and a bottom surface of the first package 600.
Regarding claim 15, Shen (see, e.g., figs. 3E and 5) teaches the step of patterning the underfill to form first and second openings, wherein bonding the die 400’ comprises placing the first connector 410 within the first opening, and bonding the package 600 comprises placing the second connector 360 within the second opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen.

Regarding claims 2, 3, 11, 16 and 17, Shen shows most aspects of the instant invention (see, e.g., paragraphs 6, 8, 12 and 13 above).  Although he shows the second width is larger than the first width (see, e.g., fig. 3E), he fails to specify that the first opening be 10-100 µm and the second opening be 50-400 µm.  However, differences in widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such differences are critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the opening widths, it would have been obvious to one of ordinary skill in the art to use these values in the device of Shen.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed mole ratio or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claims 4, 5, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Tummala (US 2006/0211171).

Regarding claims 4, 5, 19 and 20, Shen shows most aspects of the instant invention (see, e.g., paragraphs 6 and 12 above).  He, however, fails to show the steps of partially curing the underfill prior to the patterning and bonding steps, and curing the underfill after the bonding step.  Tummala, in a similar method to Shen, teaches that partially curing before patterning and bonding, followed by curing after the bonding step would eliminate problems associated with capillary-flow underfills when dispensing an underfill into tight spaces.  It would also minimize the problems associated with no-flow underfills of clearing the bond pads of any underfill material that may affect the physical bond between external connectors and substrate contacts.  See, e.g., Tummala: par.0003/ll.6-12 and par.0015.
It would have been obvious at the time of the invention to one of ordinary skill in the art to include in the method of Shen the steps of Tummala to overcome some of the limitations of conventional underfill processes.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of He (US 8963339).

Regarding claim 9, Shen shows most aspects of the instant invention (see, e.g., paragraphs 8 and 9 above).  Shen (see, e.g., col.6/l.11) also teaches that the first connectors are bumps, but fails to specify that the first connectors 410 be solder balls.  He, on the other hand, teaches that the bumps of Shen could be solder balls or any metal capable of readily transmitting an electrical signal including pillars (see, e.g., He: col.6/ll.40-47).  Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have solder balls for the first connectors of Shen because solder balls are known in the semiconductor art for their use as conductive structures between a die and a substrate, as taught by He, and selecting them for their conventional use would have been a common-sense use by one skilled in the semiconductor art.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of He and Suzuki (US 2011/0316149).

Regarding claim 10, Shen shows most aspects of the instant invention (see, e.g., paragraphs 8 and 9 above).  Shen (see, e.g., col.6/l.11) also teaches that the first connectors are bumps, but fails to specify that the first connectors be copper pillars.  He, on the other hand, teaches that the bumps of Shen could be any metal capable of readily transmitting an electrical signal including pillars (see, e.g., He: col.6/ll.40-47).  Suzuki, for example, teaches using copper pillars 8 as first connectors (see, e.g., fig. 1(d)).  Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to have copper pillars for the first connectors of Shen because copper pillars are known in the semiconductor art for their use as conductive structures between a die and a substrate, as taught by He and Suzuki, and selecting them for their conventional use would have been a common-sense use by one skilled in the semiconductor art.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Regarding claim 18, Shen shows most aspects of the instant invention (see, e.g., paragraphs 12 and 13 above).  See also the comments stated above in paragraphs 24 and 26 with respect to claims 9 and 10, which are considered to be repeated here.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public  PAIR.   Status  information for  unpublished  applications  is  available  through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.


/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
							
MDP/mdp
May 27, 2022